Citation Nr: 1202659	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for alcohol dependence, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to September 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In an August 2009 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In October 2010, the Court partially vacated the Board's August 2009 decision and remanded the issue of entitlement to service connection for alcohol dependence to the Board for further consideration pursuant to a Joint Motion for Remand dated earlier in October 2010.

In a March 2011 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in supplemental statements of the case (SSOCs) dated May 2011 and October 2011.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

The competent medical evidence of record does not support a finding that the Veteran's currently diagnosed alcohol dependence is proximately caused or aggravated by the Veteran's service-connected PTSD.





CONCLUSION OF LAW

The Veteran's alcohol dependence is not proximately due to, or the result of, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2011); 38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for alcohol dependence, claimed as secondary to service-connected PTSD.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.

Stegall concerns

The Board has thoroughly reviewed the claims folder including the March 2011 remand instructions.  The RO obtained a VA medical opinion in May 2011, which will be additionally discussed below.  The Board also notes that outstanding VA treatment records were also obtained and associated with the claims folder.  As indicated above, SSOCs were issued in May 2011 and October 2011.

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

Prior to initial adjudication of the Veteran's claim, a letter dated January 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letter, the RO notified the Veteran of the evidence required to sustain a claim of service connection and that VA was responsible for obtaining relevant records from any Federal agency.  The letter also informed the Veteran that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  The Veteran was provided with appropriate notice pursuant to Dingess in the January 2008 VCAA letter.

The Board concludes that any deficiency in the notice to the Veteran or the timing of any notice is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that even though the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the evidence established that the veteran was afforded a meaningful opportunity to participate in the adjudication of his claim, and the error was harmless).

Additionally, there has been no prejudice to the Veteran in the essential fairness of the adjudication.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d. Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims folder includes VA treatment records, statements of the Veteran, and service records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Pursuant to the March 2011 Board Remand, the Veteran was afforded a VA medical opinion as to the pending claim in May 2011.  The May 2011 medical opinion reflects that the VA physician thoroughly reviewed the Veteran's past medical history including the Veteran's assertions of self-medicating symptomatology, documented the Veteran's medical conditions, and rendered an opinion which appears to be consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA medical opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of an attorney who has presented evidence and written argument on his behalf.

Relevant law and regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  The Federal Circuit also indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  In addition, the Federal Circuit found that 38 U.S.C.A. § 1110 permits a veteran to receive compensation for an alcohol-abuse or drug-abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Compensation is precluded in only two situations:  (1) for primary alcohol abuse disabilities; and (2) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess."

Analysis

Pursuant to the above-referenced legislation, direct service connection for alcohol or drug abuse based on claims filed on or after October 31, 1990 is prohibited as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

However, the Veteran contends that he is entitled to service connection for alcohol dependence as secondary to service-connected PTSD.  See, e.g., the Veteran's attorney's statement dated February 2011.
It is undisputed that the Veteran is diagnosed with alcohol dependence.  See, e.g., the VA examination report dated August 2007; see also the VA treatment records dated September 2005 and October 2011.  The Board also recognizes that the Veteran is service-connected for PTSD.

Turning to the crucial element (3), whether the Veteran's alcohol dependence is due to his service-connected PTSD, there are conflicting medical opinions of record.  By law, the Board is obligated, under 38 U.S.C.A. § 7104(d), to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence and, for reasons stated immediately below, finds that the evidence against the claim outweighs the evidence in favor.

The August 2002 VA examiner diagnosed the Veteran with alcohol dependence and noted, "[o]ne can see that he makes efforts to avoid thoughts and feelings which he's done with alcohol for a long time."  The examiner further stated that the Veteran "has panic attacks which are severe and controlled by drinking."  An April 2002 VA psychiatric evaluation noted the Veteran's report that his daily drinking allows for a "decrease in nightmares, flashbacks, [and] depressed mood."  This evaluation also indicated that the Veteran "had a history of DUIs and that drinking is how he coped with depression and anxiety."  The April 2002 evaluation further documented the Veteran's report that he "began drinking thirty years ago after combat situation in Vietnam where [he] had to kill people."  Additionally, an October 2007 VA mental health initial evaluation noted that the Veteran "has used alcohol in the past to help him sleep and to avoid anxiety."

In contrast, a March 2008 VA examiner provided the following opinion, "[i]n reviewing the examination reports and the records, it is clear to me that the Veteran's alcohol dependence is not caused by his PTSD, and his PTSD does not aggravate the alcohol dependence."  He further explained, "[t]he Veteran does not engage in alcohol abuse as a way of coping with PTSD symptoms.  He sometimes uses PTSD as an excuse for drinking, but that is a reflection of what appears to be personality disorder characteristics."

As noted in the March 2011 Board Remand, although the March 2008 VA examiner reviewed the record, he did not explicitly discuss the favorable medical information identified above.  Additionally, the Veteran, through his attorney, submitted internet and medical treatise evidence in support of his claim which was not of record at the time of the March 2008 VA examination.

In light of the conflicting medical evidence and pursuant to the October 2010 Joint Motion for Remand, the Veteran was afforded an additional VA medical opinion in May 2011.
The May 2011 VA reviewing examiner thoroughly reviewed the claims folder including the evidence of record in favor of the Veteran's claim.  He indicated that "[i]n reviewing this Veteran's records, however, it is my opinion that he does have a personality disorder."  The examiner explained that the "personality disorder is responsible for some of the Veteran's impairment in social and occupational functioning."  The examiner further noted that "[i]nstead of utilizing medications that have been shown to be effective in suppressing his recollection of distressing dreams, the Veteran chooses to drink.  More importantly, the Veteran's medical records do not support the conclusion that he chooses to drink alcohol primarily as a means of coping with PTSD symptoms, although his use of alcohol may well be incidental to such symptoms.  Instead, his medical records support the conclusion that he chooses to use alcohol to cope with a wide variety of negative emotional states such as boredom, loneliness, legal difficulties, and frustration.  Indeed, any negative emotion can trigger drinking on the part of the Veteran.  Thus, his alcohol dependence is not specific to his PTSD."

The examiner continued, "[w]hile his alcohol use may be incidental to the occurrence of a PTSD symptom such as the desire to suppress recollection of a bad dream, his use of alcohol is so pervasive as to be considered an independent disorder in its own right that is separate from his PTSD.  The Veteran blames nearly all of his life problems on 'PTSD,' and does not take responsibility for dealing with his alcohol dependence.  In fact, he feels entitled to be compensated for his alcohol dependence."  The examiner further opined, "[w]hile there is medical evidence contained in the Veteran's claims files that there is a relationship (correlation) between PTSD and substance abuse, it is axiomatic in statistical data analysis that 'Correlation does not imply causation.'"  He explained, "[i]n other words, one variable might not be directly caused by the independent operation of the other variable.  One or more confounding (explaining) variables can be at work even when a correlation between two variables exists . . . An individualized analysis of a veteran's psychosocial functioning is therefore required in order to draw inferences and conclusions that are relevant."

The VA examiner therefore concluded, "[i]n the current case, I have reviewed the Veteran's claim files and medical records.  It is my conclusion that it is LESS THAN LIKELY that the Veteran's alcohol dependence is secondary to his service-connected PTSD."

As indicated above, the May 2011 VA medical opinion appears to have been based upon thorough review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, in rendering his opinion, the VA reviewing physician expressly considered the medical evidence submitted in support of the Veteran's claim.  Further, neither the Veteran nor his attorney has produced a medical opinion to contradict the conclusions expressed in the May 2011 VA opinion.  Accordingly, the Board finds the May 2011 VA opinion to be of great probative value as to the issue of medical nexus.

As indicated above, the Veteran has submitted his own statements to support his claim of service connection.  As a lay person, the Veteran is competent to testify to observable symptoms such as breathing difficulties.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, neither the Veteran nor his attorney is competent to provide medical conclusions such as whether a disability is due to the Veteran's PTSD.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran or his attorney are now claiming that his alcohol dependence is caused or aggravated by his service-connected PTSD, laypersons without medical training, such as the Veteran and his attorney, are not competent to comment on medical matters such as whether the Veteran's alcohol dependence is secondary to his PTSD versus an independent disorder.  See 38 C.F.R. § 3.159(a) (1) (2011).  The Board further observes that the Veteran's contention of dependent symptomatology is contradicted by the findings of the May 2011 VA examiner who specifically considered the Veteran's lay statements and any such inferences contained in the record in rendering his negative nexus opinion.
The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

In summary, for the reasons expressed above, especially the uncontradicted medical opinion evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for alcohol dependence.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for alcohol dependence is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


